February 3d. A. Williams, Esq., for the respondents, filed a certificate of the clerk below, with the seal of the Court, that the respondents obtained judgment, December 23d, 1851, for $2,552, and that the appeal bond was filed December 24th, 1851: and the certificate of the clerk of this Court, dated February 2d, 1852, that no transcript, record, or other papers in the cause had been filed: and an affidavit of the respondents that the appeal was taken for delay; whereupon the Court, on motion of Mr. Williams, ordered that the appeal be dismissed; and it was also ordered that the appeal be dismissed, with 10 per cent, damages and costs.